            Case 2:19-cv-05693-JAT--MTM Document 61 Filed 08/04/20 Page 1 of 5




        1   WO                                                                                        SC

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    Isiah Romont Hill,                              No. CV 19-05693-PHX-JAT (MTM)
       10                         Plaintiff,
       11    v.                                              ORDER
       12
             Arizona Department of Corrections,
       13
                                  Defendant.
       14
       15   I.     Background
       16          On August 20, 2019, Plaintiff Isiah Romont Hill, who is in the custody of the
       17   Arizona Department of Corrections (ADC), filed a “State Court Complaint” in Maricopa
       18   County Superior Court case #CV 2019-004926 against several Defendants, including
       19   ADC. (Doc. 1-3 at 3-6.)1 In his Complaint, Plaintiff asserted violations of his First through
       20   Fourteenth Amendment rights allegedly stemming from a use of excessive force and
       21   restrictions on seeing one of his children. The State of Arizona was served on October 30,
       22   2019.2 On November 27, 2019, the State and ADC removed the case to this Court based
       23   upon federal question subject matter jurisdiction. (Doc. 1.)
       24          On December 5, 2019, Plaintiff filed a motion to strike the notice of removal
       25
       26          1
                   The citation refers to the document and page number generated by the Court’s
       27   Case Management/Electronic Case Filing system.
                   2
       28             Although the State of Arizona was not a named Defendant, it was served with the
            Complaint and noted that to the extent Plaintiff sought relief against ADC, the State was
            the real party in interest. However, ADC is not a proper Defendant to a § 1983 claim.

JDDL
            Case 2:19-cv-05693-JAT--MTM Document 61 Filed 08/04/20 Page 2 of 5




        1   (Doc. 4), which the Court construed as a motion to remand this case to state court. On
        2   December 9, 2019, Plaintiff filed two notices (Docs. 5 and 6.) On December 12, 2019,
        3   Defendant filed a response to Plaintiff’s motion to strike (Doc. 7). On December 18, 2019,
        4   Plaintiff filed a motion to proceed (Doc. 8) and a motion to suppress (Doc. 9). On January
        5   2, 2020, Plaintiff filed an objection to Prison Litigation Reform Act review (Doc. 10) and
        6   another notice (Doc. 11). On January 8, 2020, Plaintiff filed a motion to stay (Doc. 12),
        7   and on January 14, 2020, he filed a motion for ruling on his motion to suppress (Doc. 13).
        8          In a January 28, 2020 Order, the Court overruled Plaintiff’s objection to PLRA
        9   review of his Complaint,3 denied his notices to the extent that any relief was sought and
       10   denied his motions (Doc. 14). The Court also dismissed the Complaint with leave to file a
       11   first amended complaint on the court-approved form within 30 days.4 (Id.)
       12          On February 3, 2020—presumably before he had received the Court’s January 28,
       13   2020 Order—Plaintiff filed a motion for status of his motion to suppress (Doc. 15). In a
       14   February 5, 2020 Order (Doc. 16), the Court granted the motion for status to the extent that
       15   it informed him of the status of this action and his motion to suppress. Plaintiff then filed
       16   a “Motion to Strike/or Impeach Submitted Notice of Judged Fact Rule 201” (Doc. 18). In
       17   that motion, Plaintiff asked the Court to strike the removal of this action from the record,
       18   which the Court denied (Doc. 21).
       19          On February 20, 2020, Plaintiff filed a First Amended Complaint (Doc. 23) but did
       20   not comply with the Order to use the court-approved form. Plaintiff also filed, among other
       21   motions, a motion for entry of default judgment (Doc. 26). In an April 20, 2020, Order,
       22   the Court dismissed the First Amended Complaint for failure to comply with court orders
       23   and denied Plaintiff’s motions. The Court granted Plaintiff an additional opportunity to
       24   file an amended complaint using the court-approved form (Doc. 30).
       25
       26          3
                       See 28 U.S.C. § 1915A(a).
       27          4
                      The Court granted Plaintiff 30 days to file a first amended complaint using this
       28   Court’s approved form complaint for use by prisoners. (Id.) The Court expressly warned
            Plaintiff that failure to use the court-approved form complaint could result in an amended
            complaint being stricken. (Id. at 3-4.)

JDDL
                                                        -2-
            Case 2:19-cv-05693-JAT--MTM Document 61 Filed 08/04/20 Page 3 of 5




        1            On June 1, 2020, Plaintiff filed a motion for reconsideration of the denial of
        2   Plaintiff’s motion for entry of default judgment (Doc. 34). In an Order filed on June 8,
        3   2020, the Court denied the motion for reconsideration (Doc. 35) but granted Plaintiff a final
        4   30-day extension of time to file a second amended complaint using the court-approved
        5   order.
        6            On June 11, 2020, Plaintiff filed a motion for an extension of time to file an amended
        7   complaint because he was on a locked-down yard (Doc. 36).
        8            On June 15, 2020, Plaintiff filed a motion to stay all proceedings (Doc. 37). Plaintiff
        9   again sought a stay “until his Declaration for entry of default [wa]s decided.” On June 15,
       10   2020, Plaintiff filed an application for entry of default (Doc. 38). Plaintiff subsequently
       11   filed another motion to stay (Doc. 39), a motion for entry of default judgment (Doc. 41), a
       12   motion for a permanent injunction (Doc. 42), a request for the court-approved form
       13   complaint (Doc. 43), an amended motion for default judgment (Doc. 44), a declaration in
       14   support of his amended motion for default judgment (Doc. 45), a motion for status of his
       15   motion for default judgment and other filings (Doc. 46), an objection to the PLRA (Doc.
       16   48), a motion for default judgment (Doc. 49) and supporting declaration (Doc. 50), a
       17   Second Amended Complaint (Doc. 51), a motion to nullify Second Amended Complaint
       18   (Doc. 52), a motion to stay Second Amended Complaint (Doc. 54), an extended reply (Doc.
       19   54) to Defendant’s notice of non-response, and an extended reply (Doc. 55) to Defendants’
       20   notice of non-response.
       21            In an Order filed on July 23, 2020, the Court denied Plaintiff’s motions except to
       22   the extent that the Court addressed the status therein and dismissed the Second Amended
       23   Complaint with leave to amend (Doc. 56). On July 29, 2020, Plaintiff filed an objection
       24   (Doc. 57). Plaintiff also has filed a motion for reconsideration (Doc. 58) and a motion for
       25   clarification (Doc. 59). The Court will overrule Plaintiff’s objection and deny the motions.
       26            In his objection, Plaintiff claims that this case was improperly removed and claims
       27   that the Defendant failed to timely respond to the original Complaint filed in state court.
       28   The Court previously addressed these contentions and found them without merit.


JDDL
                                                          -3-
            Case 2:19-cv-05693-JAT--MTM Document 61 Filed 08/04/20 Page 4 of 5




        1   Plaintiff’s objection will be overruled.
        2            In his motion for reconsideration, Plaintiff claims that he cured the failure to obtain
        3   entry of default before he filed his motion for default judgment.5 He further contends that
        4   his motions were denied because he is Black. In his motion for clarification, Plaintiff seeks
        5   clarification regarding the denial of his motion for entry of default and motion to nullify.
        6            Motions for reconsideration should be granted only in rare circumstances.
        7   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
        8   reconsideration is appropriate where the district court “(1) is presented with newly
        9   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
       10   or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah
       11   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be
       12   used for the purpose of asking a court “‘to rethink what the court had already thought
       13   through – rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
       14   the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
       15   for reconsideration “may not be used to raise arguments or present evidence for the first
       16   time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
       17   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
       18   reconsideration repeat any argument previously made in support of or in opposition to a
       19   motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
       20   Ariz. 2003).     Mere disagreement with a previous order is an insufficient basis for
       21   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
       22   1988).
       23            The undersigned had no knowledge of Plaintiff’s race and Plaintiff’s race played no
       24   role in the July 23, 2020 Order. Otherwise, the Court finds no basis to reconsider or clarify
       25   its last Order. Therefore, the Court will deny Plaintiff’s motion for reconsideration and his
       26   motion for clarification. Plaintiff may seek relief on appeal to the extent that he disagrees
       27
       28            Plaintiff’s contention is inaccurate. The Court denied Plaintiff’s motion for entry
                     5
            of default judgment before Plaintiff sought entry of default. The Clerk of Court did not
            and has not entered default.

JDDL
                                                          -4-
            Case 2:19-cv-05693-JAT--MTM Document 61 Filed 08/04/20 Page 5 of 5




        1   with rulings in this case.
        2   II.       Warnings
        3             A.     Address Changes
        4             Plaintiff must file and serve a notice of a change of address in accordance with Rule
        5   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        6   relief with a notice of change of address. Failure to comply may result in dismissal of this
        7   action.
        8             B.     Possible Dismissal
        9             If Plaintiff fails to timely comply with every provision of this Order, including these
       10   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
       11   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
       12   the Court).
       13   IT IS ORDERED:
       14             (1)    Plaintiff’s objection (Doc. 57) to the July 23, 2020 Order, Doc. 56, is
       15   overruled.
       16             (2)    Plaintiff’s motions for reconsideration and clarification (Docs. 58-59) are
       17   denied.
       18                    Dated this 4th day of August, 2020.
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                           -5-
